Citation Nr: 0817718	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  03-20 201	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1. Entitlement to VA disability compensation under 38 
U.S.C.A. § 1151 for additional disability caused by VA 
surgical treatment in July 1998.

2. Entitlement to VA disability compensation under 38 
U.S.C.A. § 1151 for additional disability caused by VA 
surgical treatment in February 1999.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and D.M.


ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1951 to January 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2002 of a Department 
of Veterans' Affairs (VA), Regional Office (RO).

In January 2003, the veteran appeared at a hearing before a 
Decision Review Officer.  In January 2004, the veteran 
appeared at a hearing before the undersigned Veterans Law 
Judge.  Transcripts of the hearings are in the file.  

In May 2006, the Board remanded the claims for additional 
evidentiary development.  On the claim of entitlement to VA 
disability compensation under 38 U.S.C.A. § 1151 for 
additional disability caused by VA surgical treatment in July 
1998, as the requested development has been completed, no 
further action to ensure compliance with the remand directive 
is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The claim of entitlement to VA disability compensation under 
38 U.S.C.A. § 1151 for additional disability caused by VA 
surgical treatments in February 1999 is REMANDED to the RO 
via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The veteran does not have additional disability as a result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on part of VA in 
furnishing surgical treatment in July 1998, and the results 
of the surgery were reasonably foreseeable.  



CONCLUSION OF LAW

The criteria for disability compensation under 38 U.S.C.A. § 
1151 due to VA surgical treatment in July 1998 have not been 
met. 38 U.S.C.A. § 1151 (West 2002) 38 C.F.R. § 3.361 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2001 and in June 2006.  The notice 
included the type of evidence to substantiate the claim under 
38 U.S.C.A. § 1151, namely, evidence of additional disability 
the result of VA surgical treatment due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar incidence of fault on the part of the VA, or that the 
additional disability was the result of an event that was not 
reasonably expected. The veteran was notified that VA would 
obtain VA records and that he could submit private medical 
records or with his authorization VA would obtain any such 
records on his behalf.  He was asked to submit evidence, 
which would include that in his possession, in support of his 
claim.  The notice included the provisions for the effective 
date of the claim and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim).

To the extent that the VCAA notice came after the initial 
adjudication of the claim, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing defect was cured as after the RO 
provided the content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in January 2008.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records, and 
the veteran has been afforded a VA examination and a 

VA medical opinion has been obtained.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In June 2006, the veteran indicated 
that he had no more information or evidence to submit. As the 
veteran has not identified any additional evidence pertinent 
to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

The veteran's claim under 38 U.S.C.A. § 1151 was received at 
the RO in March 2001. 

VA records show that in July 1998 the veteran was 
hospitalized at a VA facility for surgical treatment.  The 
veteran presented with a five-year history of claudication of 
the thigh and buttock.  An aortogram showed 60 percent 
stenosis of the right external iliac artery and 85 percent 
stenosis of the left external iliac artery.  The diagnosis 
was iliac aortoiliac occlusive disease.  After obtaining 
informed consent, which included the risks of a re-operation, 
a clotted graft, or loss of limb, the veteran had an 
angioplasty of the right external iliac artery and a right to 
left femoral to femoral artery bypass graft.  After the 
surgery, the veteran walked without difficulty and without 
claudication on the first postoperative day.  He was 
discharged from the hospital in stable condition.  

When seen by the VA in August 1998, it was noted that the 
veteran was doing well except for soreness.  It was noted 
that he could walk without claudication.  In November 1998, a 
Doppler study revealed mild hypoperfusion in both legs. In 
February 1999, the peripheral vascular disease was described 
as stable.  



On VA examination in August 1999, the veteran complained of 
intermittent tingling in the lateral aspect of the right leg 
from the knees down.  It was reported that the sensory and 
motor functions were grossly intact.  A history of lumbar 
disc surgery in 1970 due to an on the job injury was noted.  
The diagnosis was peripheral vascular disease with bypass 
surgery. 

VA records show that in January 2001 a Doppler study revealed 
hypoperfusion on the right side and severe hypoperfusion on 
the left side.  In March 2001, an aortogram revealed 
occlusion of the left external iliac artery.  In September 
2003, the veteran presented for an arteriogram for persistent 
left lower extremity claudication.  During the procedure, the 
guide wire became lodged in the femoral bypass graft.  In 
addition, the arteriorgram revealed that the bypass graft was 
clotted.  In a surgical procedure, the guide wire was removed 
and the bypass graft was revised. 

In January 2003, the veteran testified that after his bypass 
surgery he experienced numbness in the lower extremities and 
a loss of circulation. 

In January 2004, the veteran testified about the surgery to 
remove the guide wire from the arteriorgram. 

In May 2006, the Board remand the case for a VA examination 
by a vascular surgeon to determine whether the veteran had 
any additional disability related to the femoral bypass 
surgery by VA in July 1998 and, if so, whether the additional 
disability was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the surgical treatment, or 
whether the additional disability was not reasonably 
foreseeable.

In response to the Board's remand, the veteran was examined 
by a VA vascular surgeon in February 2007.  The veteran 
complained of a nonspecific sensation of tightness or vague 
discomfort in the groin region bilaterally.  The evaluation 
revealed a thrombosed femoral-femoral bypass graft.  The 
right femoral artery was patent with a normal resting pulse.  

The left femoral artery pulse was not palpable, which was 
consistent with the failed femoral-femoral bypass and the 
proximal left iliac occlusive disease for which the femoral-
femoral bypass was performed.  

The distal right lower arterial vasculature was abnormal with 
a pulse obtained by Doppler study as was the left lower 
extremity vasculature due to the failed femoral-femoral 
bypass graft.  The VA vascular surgeon reported that the 
previous vascular interventions in 1998 and in 2003 and the 
arteriograms in 2001 and in 2003 were appropriate and that 
the current vascular status was due to the failed bypass 
graft and progression of the disease, and that the failed 
bypass graft did not constitute a deviation from the standard 
of care.  The VA vascular surgeon found no additional 
disability related to the vascular intervention and the 
angiographies.    

Law and Regulations

As the veteran's claim under 38 U.S.C.A. § 1151 was received 
after October 1, 1997, the following statutory and regulatory 
provisions apply. 

Under 38 U.S.C.A. § 1151, compensation is awarded for a 
qualifying additional disability of a veteran in the same 
manner as if such additional disability were service-
connected.  A disability is a qualifying additional 
disability if the disability was caused by VA surgical 
treatment, and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the medical treatment; or the additional 
disability was not reasonably foreseeable.

Under 38 C.F.R. § 3.361(c), a claim based on additional 
disability due to VA medical treatment requires actual 
causation.  To establish causation, the evidence must show 
that the VA surgical treatment resulted in the veteran's 
additional disability.



Under 38 C.F.R. § 3.361(d), to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing surgical 
treatment, it must be shown that the surgical treatment 
caused the veteran's additional disability; and VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with informed consent.  38 C.F.R. § 
3.361(d).

Analysis

The record shows that in July 1998, after obtaining the 
veteran's informed consent, the veteran had an angioplasty of 
the right external iliac artery and a right-to-left femoral 
to femoral artery bypass graft.  In November 1998, a Doppler 
study revealed mild hypoperfusion in both legs.  An aortogram 
in March 2001 revealed occlusion of the left external iliac 
artery.  In September 2003, the veteran presented for an 
arteriogram for persistent left lower extremity claudication.  
During the procedure, the guide wire became lodged in the 
femoral bypass graft.  In addition, the arteriorgram revealed 
that the bypass graft was clotted.  In a surgical procedure, 
the guide wire was removed and the bypass graft was revised. 

On question of whether the veteran had any additional 
disability as a consequence of the surgery by VA, a VA 
vascular surgeon reported that the veteran's current vascular 
status was due to the failed bypass graft and progression of 
the disease, but there was no additional disability related 
to the vascular intervention and the angiographies.  
Moreover, the VA vascular surgeon reported that the failed 
bypass graft did not constitute a deviation from the standard 
of care.  

Without evidence of additional disability, the condition 
precedent to the claim under 38 U.S.C.A. § 1151 has not been 
established.  Nevertheless, the VA physician did express the 
opinion that the failed bypass graft did not constitute a 
deviation from the standard of care.  In other words, VA 
exercised the degree of care that would be expected of a 
reasonable health care provider, and the surgical results 
were not due to fault on VA's part.  

Without additional disability, the results of the surgery in 
July 1998 could not have been reasonably unforeseeable and 
the re-operation and clotted bypass graft were risks 
disclosed in connection with informed consent. 

For these reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

VA disability compensation under 38 U.S.C.A. § 1151 for 
additional disability caused by VA surgical treatment in July 
1998 is denied. 


REMAND

On the claim for VA disability compensation under 38 U.S.C.A. 
§ 1151 for additional disability caused by VA surgical 
treatment in February 1999, in May 2006, the Board remand the 
case for a VA examination and for a VA medical opinion to 
determine whether the veteran had any additional disability 
related to the surgery.  

The requested VA examination was conducted in February 2007, 
but a medical opinion only addressed the question on fascial 
dehiscence following the surgery and not the residuals of the 
surgery, including erectile dysfunction. 

Where the remand directive is not complied with, the Board 
must ensure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).  Accordingly, the case is REMANDED for the following 
action:

1. Arrange to have the veteran's file 
reviewed by a VA urologist to determine 
whether the veteran has any additional 
disability related to the bladder and 
prostate surgeries performed by the VA 
in February 1999.  

If additional disability is found, the 
VA urologist is asked to determine: 

a). Whether the additional disability 
was the result of carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on VA's part in furnishing the 
surgical treatment, that is, did VA 
fail to exercise the degree of care 
that would be expected of a reasonable 
health care provider; or in the 
alternative, 

b). Whether the additional disability 
was not reasonably foreseeable, that 
is, whether the additional disability 
was not the type of risk that a 
reasonable health care provider would 
have disclosed in connection with 
informed consent. 

In formulating an opinion, the VA 
urologist is asked to consider the 
following: 

VA records disclose that on February 
18, 1999, the veteran underwent a 
transurethral resection of a bladder 
tumor.  Several days later, he 
underwent a radical cystoprostatectomy 
with ileal conduit diversion.  

In March 1999, there was evidence of 
fascial dehiscence and the wound was 
explored and closed.  On VA 
genitourinary examination in February 
2007, the diagnoses were carcinoma of 
the bladder with radical cystectomy and 
ileal loop urinary diversion, carcinoma 
of the prostate, and erectile 
dysfunction. 

2. After the requested development has 
been completed, adjudicate the claim 
for VA disability compensation under 38 
U.S.C.A. § 1151 for additional 
disability caused by VA surgical 
treatment in February 1999.  If the 
decision remains adverse to the 
veteran, furnish him a supplemental 
statement of the case and return the 
case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


